Exhibit 10.21

2008 Director Compensation Package

On May 29, 2008, the Board of Directors of Radiant Systems, Inc. (the “Company”)
approved a new compensation package for the non-employee members of the Board of
Directors and its committees. On December 2, 2008, the Board of Directors of the
Company revised certain portions of the compensation package.

Each non-employee director of the Company will be paid an annual retainer of
$35,000. A $15,000 annual retainer will be paid to the Audit Committee Chairman,
a $10,000 annual retainer will be paid to the Compensation Committee Chairman
and a $5,000 annual retainer will be paid to the Chairman of any other
committee. An annual retainer of $10,000 will be paid to the Audit Committee
members and an annual retainer of $5,000 will be paid to the Compensation
Committee members. All annual cash retainers shall be paid quarterly. In
addition, each non-employee director will be paid a year-end cash award of
$40,000.

Each non-employee director of the Company will receive an annual grant of 9,000
shares of the Company’s restricted common stock and options to purchase 6,250
shares of the Company’s common stock on the last business day of each fiscal
year of the Company. The restricted common stock and options vest over a period
of six months from the date of grant. The options have an exercise price equal
to the fair market value of the Company’s common stock on the date of grant and
expire, unless previously exercised or terminated, seven years from the date of
grant.

In addition, all new non-employee directors of the Company receive a one-time
grant of an option to purchase 25,000 shares of the Company’s common stock at an
exercise price equal to the fair market value of the stock on the date of grant,
which options vest over a period of three years. All such options expire, unless
previously exercised or terminated, seven years from the date of grant.